Stephens, J.
1. The attestation of a secretary of a corporation, in his capacity as a notary public, to a bill of sale in which the corporation is the vendee is not sufficient to admit the bill of sale to record. Barrow v. E. Tris Napier Co., 16 Ga. App. 309 (85 S. E. 267).
2. The bill of sale not having been properly admitted to record, and there being no proof otherwise of its execution, it was properly rejected when offered in evidence by the plaintiff in a suit in trover by the vendee to recover the property therein mentioned.
3. There being no evidence to establish the plaintiff’s title to the property sued for a nonsuit was properly granted.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.

Anderson, Cann, Cann & Walsh, for plaintiff.
George H. Richter, for defendant.